Citation Nr: 0916824	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to service-connected residuals of a left ankle 
fracture.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1948 to March 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2009 of a 
Department of Veterans Affairs (VA) Agency of Original 
Jurisdiction (AOJ) or Regional Office (RO).

In August 2004, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

In August 2006, the Board advanced the case on the Board's 
docket.

In a decision in September 2006, the Board denied service 
connection for a back disability on a direct basis and 
remanded the claim of secondary service connection to the AOJ 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A back disability, degenerative changes of the lumbosacral 
spine, was not caused by or made worse by service-connected 
residuals of a left ankle fracture.




CONCLUSION OF LAW

A back disability, degenerative changes of the lumbosacral 
spine, is not proximately due to or the result of the 
service-connected residuals of a left ankle fracture.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.310 (2008). 

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in February 2007.  The Veteran was notified to submit 
evidence of treatment of a back disability due to his 
service-connected left ankle disability.  Additionally, the 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  In the supplemental statement of the case, dated in 
January 2009, addressing the claim, which had not been 
previously covered in a statement of the case, the Veteran 
was notified of the provisions for the effective date of a 
claim and for the degree of disability assignable for the 
claim.  

As for content VCAA notice, the VCAA document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the relative 
duties of VA and the claimant to obtain evidence, except the 
notice was inadequate as to the theory of aggravation); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the claim, 
except for the provisions for the effective date of a claim 
and for the degree of disability assignable). 

To the extent that the VCAA notice was inadequate as to the 
theory of aggravation, the VCAA notice contained a Type One 
error (failure to notify the veteran of what evidence is 
needed to substantiate the claim).  And a Type One error has 
the natural effect of harming a claimant.  See Mayfield v. 
Nichlson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).  The determination of whether a notice error 
is harmless is done by the Veterans Court on a case-specific 
application of judgment upon review of the record.  Shinseki, 
slip op. at 14. 

In this case, after the RO granted service connection for a 
left ankle disability, the Veteran raised the claim of a back 
disability secondary to the service-connected left ankle 
disability, and he submitted a medical opinion in support of 
his claim.  In its remand of the claim in September 2006, a 
copy of which is furnished to the Veteran, the Board 
explained that service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability, and that "aggravation" meant a 
permanent increase in the back disability, as contrasted to 
worsening of symptoms, citing 38 C.F.R. § 3.310(a) as 
interpreted by Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Veteran then submitted a second medical opinion 
in support of his claim. 

Also in its determination in January 2009, addressed in the 
supplemental statement of the case, a copy of which was sent 
to the Veteran, the RO notified the Veteran that his back 
disability was not aggravated, namely, made permanently worse 
by the service-connected left ankle disability.  Thereafter 
the Veteran had the opportunity to submit additional argument 
and evidence, but he did not do either. 

Having received a copy of the Board's remand and a copy of 
the supplemental statement of the case, a reasonable person 
could be expected to understand from the documents what 
evidence was needed to substantiate the claim and the Veteran 
has submitted medical opinions in support of his claim. 

Because the Veteran has been provided reasonable notice of 
the evidence needed to substantiate claim and he has 
submitted such evidence, the Type One VCAA notice error did 
not affect the essential fairness of the adjudication and the 
VCAA notice error was not prejudicial. 



To the extent that the VCAA notice of the provisions for the 
effective date of a claim and for the degree of disability 
assignable was provided after the initial adjudication and 
the claim was not readjudicated after the notice, the VCAA 
notice was deficient, but as the claim of service connection 
is denied, no effective date or disability rating, which are 
the downstream elements of a claim of service connection, 
following the grant of service connection, are assignable.  
Therefore the limited content and timing errors in the VCAA 
notice as to the downstream elements did not affect the 
essential fairness of the adjudication of the claim of 
service connection, and errors are harmless.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. In this regard, the Veteran has been 
afforded VA examinations in order to decide the claim. 

As there are no additional records to obtain, no further 
assistance to the Veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

After several attempts in 1991, 1992, 1999, and 2001, the RO 
was unable to obtain the service treatment records for the 
Veteran's period of active duty from 1948 to 1950 or for the 
Veteran's reserve service. 

After service, private medical records disclose that in 
January 1992 X-rays revealed degenerative changes of the 
lumbar spine.  In October 1992, after pushing a vehicle that 
had run out of fuel off the road, the Veteran complained of 
back pain.  X-rays in November 1992 reveal degenerative 
arthritis of the cervical and lumbar segments of the spine.  

On an orthopedic consultation in November 1992, a private 
physician reported that since the incident in October 1992 
the Veteran complained of lower back pain with radiation into 
the right hip.  History included a back injury in a parachute 
jump during service with episodes of back pain since, but 
none as serious as the present pain.  The assessment was low 
back pain with severe spinal osteoarthritis.  In follow-up 
treatment through July 1993, the physician variously 
described the back pain as probably secondary to an 
exacerbation of osteoarthritis and as secondary to an on-the-
job injury.  Degenerative disc disease of the lumbosacral 
spine was also assessed.

In an August 2002 statement, C.B., MD, stated that the 
veteran has been a patient since December 1996 for low back 
pain and that X-rays revealed degenerative disc disease of 
the lumbosacral spine. 

In April 2003 and August 2004, the Veteran testified that in 
June 1952 or 1953 when his parachute opened on a jump at Camp 
McCoy he felt a shock up his spine and back pain, and in the 
same jump he fractured his left ankle, which is now service-
connected.  He stated that about 10 years after service he 
sought treatment for back pain.

On VA examination in June 2003, the Veteran stated that while 
on active duty for training in 1952 he fractured his left 
ankle in a parachute jump and he was treated with a walking 
cast.  Also he stated that after service he had no problems 
until the 1990s when he experienced occasional stiffness in 
the ankle joint, but he did not require treatment.  He stated 
that he had no functional loss or significant pain or 
instability.  The pertinent findings were normal gait, 
posture and range of motion without pain. There was full 
weight-bearing and heel-and-toe walk.  X-rays revealed that 
the ankle mortise was well-maintained and the bones were 
normal.  The impression was old fracture of the left ankle, 
intermittently and minimally symptomatic, with no functional 
loss. 

In a rating decision in June 2003, the RO granted service 
connection for residuals of a left ankle fracture and 
assigned a noncompensable rating. 

In statements in August 2003 and in August 2004, a private 
physician stated that the Veteran developed ankle pain from 
an ankle fracture.  The physician expressed the opinion that 
over the years the significant ankle pain could lead to the 
Veteran's current back difficulties. 

On VA examination in March 2004, the Veteran reported that he 
had no problems walking or with transfer activities or with 
activities of daily living.  On examination, the Veteran 
walked without cane or walker.  On the question of whether 
the back disability was proximately due to or the result of 
the service-connected left ankle disability, the examiner 
expressed the opinion that it was less likely than not that 
the left ankle problem led to the back problem.  

In August 2004 at his hearing, it was argued that the 
Veteran's back condition was related to his ankle disability. 

In a statement in March 2007, a private chiropractor reported 
that the Veteran suffered from chronic back pain and a 
chronic ankle sprain and that the Veteran gave a history of 
an ankle injury, which never healed properly healed, which 
caused him to limp at times, exacerbating his back condition.    

In December 2008, after a review of the Veteran's file, the 
VA examiner stated the record did not show that the Veteran 
had an unsteady, abnormal gait from his service-connected 
ankle injury, which could have aggravated the Veteran's back 
condition.  The VA examiner expressed the opinion that it was 
less likely than not that the Veteran's service-connected 
ankle disability aggravated his back condition.  

Principles of Service Connection 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability. 38 C.F.R. § 3.310(a). 



Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply. 

Analysis 

Since the claim of service connection for back disability on 
a direct basis was denied by the Board in its decision in 
September 2006 decision, the remaining question on appeal is 
whether the Veteran's back disability, degenerative changes 
of the lumbosacral spine, were either caused by or aggravated 
by the service-connected residuals of a left ankle fracture.  

On this question, there is evidence for and against the 
claim.  The evidence favorable to the claim consists of 
statements in August 2003 and in August 2004 of private 
physician, who expressed the opinion that over the years the 
significant ankle pain could lead to the Veteran's current 
back difficulties. 

With regard to a medical opinion, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts and whether the opinion applied valid medical analysis 
to the significant facts of the case in order to reach a 
conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

As for the favorable medical opinion, to the extent that the 
opinion was expressed in the term of "could," in the sense of 
a possibility, which is the equivalent of "may," also implies 
that it "could not" be possible" and it is to speculative to 
establish a nexus between the back disability and the 
service-connected left ankle disability.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

To the extent that "could" suggests a probability or the 
likelihood of a nexus, which is a higher degree of certainty 
that a possibility, the Board does not find that the 
rationale that pain over the years could lead to the current 
back difficulties persuasive as contemporaneous with the 
physician's statements are VA examinations in June 2003 and 
in March 2004, which show no functional loss or significant 
pain or instability of the left ankle.  The pertinent 
findings were normal gait, posture and range of motion 
without pain.  There was full weight-bearing and heel-and-toe 
walk.  X-rays revealed that the ankle mortise was well-
maintained and the bones were normal.  The impression was old 
fracture of the left ankle, intermittently and minimally 
symptomatic, with no functional loss.  And the Veteran 
reported that he had no problems walking or with transfer 
activities or with activities of daily living.  

For these reasons, the Board assigns little probative weight 
to this opinion on question of secondary service connection. 

As for the statement of a private chiropractor that the 
Veteran reported a history of  an ankle injury, which never 
healed properly healed, which caused him to limp at times, 
exacerbating his back condition, a bare description of lay 
history is not transformed into medical evidence merely 
because it was recorded by a medical professional.  There is 
nothing in the language of the statement that suggests that 
any medico-evidentiary value was added to the lay history 
through the medical expertise of the medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

For this reason, the Board rejects the unenhanced medical 
history as favorable evidence.   

As for the statements and testimony of the Veteran, 
attributing his back disability to his service-connected left 
ankle disability, where, as here, the determinative question 
involves a medical nexus or medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.3159.  For this reason, the Board 
rejects the Veteran's statements and testimony as competent 
evidence to establish medical causation. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The remaining medical evidence of record opposes, rather 
than, supports the claim, as one VA examiner expressed the 
opinion that it was less likely than not that the left ankle 
problem led to the back problem.  And another VA examiner 
expressed the opinion that it was less likely than not that 
the Veteran's service-connected ankle disability aggravated 
the back condition, explained that the record did not show 
that the Veteran had an unsteady, abnormal gait from his 
service-connected ankle injury, which could have aggravated 
the Veteran's back condition.

As the Board may consider only competent, independent medical 
evidence to support its finding on a question of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, and as the Board his discounted and 
rejected the favorable medical opinions for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability, degenerative 
changes of the lumbosacral spine, as secondary to service-
connected residuals of a left ankle fracture is denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


